

Power of Attorney


I, the undersigned, named Li Honglin, a citizen of the People’s Republic of
China (the “PRC”), with ID number of 210603651120205, holds 80% equity interest
of Shipping Online. As a shareholder of Shipping Online, I hereby irreversibly
entrust Beijing Huate Xingye Keji Co., Ltd.( Huate Xingye) to execute the
following rights under the terms of this Power of Attorney:


I, the undersigned, exclusively authorize Huate Xingye as the sole
representative with full authority on performing shareholder’s rights upon the
equity interest I hold, including but not limited to: (i) the attendance of the
shareholder meeting and the signature of relative Shareholder Resolution(s) of
[DALIAN SHIPPING ONLINE NETWORK CO., LTD.] for and on behalf of myself; (ii) the
performance of all the relative rights of myself entitled by law and the article
of association of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.], including but not
limited to voting-rights and the right of assigning, transferring, or pledging
such equity interest partially and/or wholly; and (iii) the appointment of the
legal representative, board member, executive director, inspector, chief manager
and/ or other senior management officer(s) of [DALIAN SHIPPING ONLINE NETWORK
CO., LTD.] on my behalf.


I, the undersigned, exclusively entrust [BEIJING HUATE XINGYE KEJI CO., LTD.] as
the sole representative with full power to execute the Transfer Agreement
mentioned in the Exclusive Equity Interest Purchase Agreement (which I shall be
a party), and to perform the obligations thereunder on my behalf and complete
all matters required for my performance under the Exclusive Equity Interest
Purchase Agreement and the Equity Interest Pledge Agreement, which I am a party,
entered into as of the signing date of such Power of Attorney. And such
performance of such mentioned rights shall not constitute any limitation on this
Power of Attorney.


Except as otherwise provided hereunder, [BEIJING HUATE XINGYE KEJI CO., LTD.] is
entitled to, transfer, allocate or utilize in some other ways the
dividends-in-cash and other non-cash income arising from the equity interest
held by myself in accordance with my oral or written instructions.


Except as otherwise provided hereunder, [BEIJING HUATE XINGYE KEJI CO., LTD.] is
entitled to perform all the necessary rights incurred form the equity interest
upon his own discretions and without any oral or written instructions of mine.


[BEIJING HUATE XINGYE KEJI CO., LTD.] is entitled to re-consign all the matters
under this Power of Attorney to any other individual(s) or legal person(s) by
himself without issuing any notice or obtaining any prior consent from me. In
the case of such matter, [BEIJING HUATE XINGYE KEJI CO., LTD.] shall report me
promptly and insure me from suffering any losses.
 
This Power of Attorney shall be irreversible and valid existing when I am a
shareholder of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.] and come into effect
as of the date set force below.


During the term of this Power of Attorney, in the event that I intend to perform
the rights and obligations hereunder, I shall negotiate with [BEIJING HUATE
XINGYE KEJI CO., LTD.] in advance.



       
Signed by: /s/ Li Honglin
   

--------------------------------------------------------------------------------

Date: March 31, 2008
   


1

--------------------------------------------------------------------------------


 
Power of Attorney


I, the undersigned, named Xue Ying, a citizen of the People’s Republic of China
(the “PRC”), with ID number of 650102701003404, holds 20% equity interest of
Shipping Online. As a shareholder of Shipping Online, I hereby irreversibly
entrust Beijing Huate Xingye Keji Co., Ltd.( Huate Xingye) to execute the
following rights under the terms of this Power of Attorney:


I, the undersigned, exclusively authorize Huate Xingye as the sole
representative with full authority on performing shareholder’s rights upon the
equity interest I hold, including but not limited to: (i) the attendance of the
shareholder meeting and the signature of relative Shareholder Resolution(s) of
[DALIAN SHIPPING ONLINE NETWORK CO., LTD.] for and on behalf of myself; (ii) the
performance of all the relative rights of myself entitled by law and the article
of association of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.], including but not
limited to voting-rights and the right of assigning, transferring, or pledging
such equity interest partially and/or wholly; and (iii) the appointment of the
legal representative, board member, executive director, inspector, chief manager
and/ or other senior management officer(s) of [DALIAN SHIPPING ONLINE NETWORK
CO., LTD.] on my behalf.


I, the undersigned, exclusively entrust [BEIJING HUATE XINGYE KEJI CO., LTD.] as
the sole representative with full power to execute the Transfer Agreement
mentioned in the Exclusive Equity Interest Purchase Agreement (which I shall be
a party), and to perform the obligations thereunder on my behalf and complete
all matters required for my performance under the Exclusive Equity Interest
Purchase Agreement and the Equity Interest Pledge Agreement, which I am a party,
entered into as of the signing date of such Power of Attorney. And such
performance of such mentioned rights shall not constitute any limitation on this
Power of Attorney.


Except as otherwise provided hereunder, [BEIJING HUATE XINGYE KEJI CO., LTD.] is
entitled to, transfer, allocate or utilize in some other ways the
dividends-in-cash and other non-cash income arising from the equity interest
held by myself in accordance with my oral or written instructions.


Except as otherwise provided hereunder, [BEIJING HUATE XINGYE KEJI CO., LTD.] is
entitled to perform all the necessary rights incurred form the equity interest
upon his own discretions and without any oral or written instructions of mine.


[BEIJING HUATE XINGYE KEJI CO., LTD.] is entitled to re-consign all the matters
under this Power of Attorney to any other individual(s) or legal person(s) by
himself without issuing any notice or obtaining any prior consent from me. In
the case of such matter, [BEIJING HUATE XINGYE KEJI CO., LTD.] shall report me
promptly and insure me from suffering any losses.
 
This Power of Attorney shall be irreversible and valid existing when I am a
shareholder of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.] and come into effect
as of the date set force below.


During the term of this Power of Attorney, in the event that I intend to perform
the rights and obligations hereunder, I shall negotiate with [BEIJING HUATE
XINGYE KEJI CO., LTD.] in advance.



       
Signed by: /s/ Xue Ying
   

--------------------------------------------------------------------------------

Date: March 31, 2008
   

 
2

--------------------------------------------------------------------------------

